Citation Nr: 0721248	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to basic eligibility for the receipt of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant served with Army Reserve/National Guard (ARNG) 
units for the states of Texas, Oregon, Virginia, and Oklahoma 
between April 30, 1974, and June 18, 1986, with verified 
periods of active duty for training (ACDUTRA) from July 5, 
1974, to November 4, 1974; June 29, 1975, to July 13, 1975; 
June 13, 1976, to June 27, 1976; June 30, 1977, to August 13, 
1977; and from December 26, 1985 to June 18, 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
nonservice-connected pension benefits.  At that time, the RO 
described the claim as a request to reopen, but ultimately 
denied the claim on the merits, due to lack of qualifying 
service.  A review of the file does not reflect that a 
specific claim for nonservice-connected pension benefits was 
ever previously filed or the subject of a final adjudication.  
Accordingly, the Board will adjudicate this case as an 
original claim as opposed to a claim to reopen which requires 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

A hearing was held on May 11, 2007, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.  The transcript is of record.

It appears that the Boston RO originally had jurisdiction 
over this case, but that the appellant subsequently moved to 
Illinois, where he currently resides.  Accordingly, the RO in 
Chicago, Illinois, now has jurisdiction of this case.




FINDINGS OF FACT

1.  The appellant served with various state ARNG units from 
April 30, 1974, to June 18, 1986, including a period of 
ACDUTRA in excess of 90 days, extending from July 5, 1974 to 
November 4, 1974, during the Vietnam era.  

2.  The appellant had no active duty service, wartime or 
otherwise, and does not have status as a veteran.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (21), (24), 1521, 5303A (West 2002); 38 C.F.R. 
§§ 3.3, 3.6, 3.12a, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
A letter pertaining to VA's duties to assist and notify 
concerning the appellant's pension claim was issued by the RO 
in March 2004, prior to the initial determination as to that 
claim.  This letter advised the appellant of the applicable 
law and regulations and informed him of the VCAA and the 
respective duties divided between himself and VA in 
developing his claim.  

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d) (2006).  As the development conducted shows that 
the appellant has no eligibility for the benefits being 
sought, no prejudice accrues to him for any technical notice 
deficiency along the way.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated).  See also Mason v. Principi, 16 Vet. App. 
129 (2002) (VCAA was not applicable on issue of whether 
claimant had qualifying service for pension purposes because 
the law, and not the evidence, was dispositive of the claim).  
The Board therefore concludes that there is no further action 
needed under the VCAA.

Factual Background

The appellant served with Army Reserve/National Guard (ARNG) 
units for the states of Texas, Oregon, Virginia, and Oklahoma 
between April 30, 1974, and June 18, 1986, with verified 
periods of active duty for training (ACDUTRA) from July 5, 
1974, to November 4, 1974 ; June 29, 1975, to July 13, 1975; 
June 13, 1976, to June 27, 1976; June 30, 1977, to August 13, 
1977 (all with the (Texas ARNG); and from December 26, 1985, 
to June 18, 1986 (Oklahoma ARNG).  The report of separation 
for the December 1985 to June 1986 period of ACDUTRA was 
initially characterized as under "Other Than Honorable 
Conditions".  The character of that discharge was later 
amended to "General" in February 2001.

In November 2002, the appellant filed an original 
compensation claim for a back disorder.  In July 2003, the RO 
issued a duty-to-assist letter, explaining that VA was 
processing the claim for service connection (back disorder) 
and for non-service connected pension benefits.  He was 
advised that in support of a claim for pension, the evidence 
which was needed included evidence of qualifying active duty 
service (at least 90 days of active duty, one day of which 
was during a period of war).  

In a rating decision issued on January 8, 2004, the RO in 
Boston, MA, denied service connection for a back disorder.  
The text of that rating action stated that the records 
reflected that the appellant was a veteran of the Vietnam Era 
and it was noted that he served with the U.S. Army from July 
5, 1974, to November 4, 1974.

In January 2004, the appellant filed a claim for VA 
nonservice-connected pension benefits.  He reported that he 
had active service extending from July 5, 1974, to November 
4, 1974.  

In a duty to assist letter issued to the appellant on March 
8, 2004, the RO advised him that to support of a claim for 
pension, the evidence which was needed included evidence of 
qualifying active duty service (at least 90 days of active 
duty, one day of which was during a period of war).  It was 
explained that to support the claim two additional elements 
had to be met: (2) evidence of permanent disability 
precluding employment (or a showing of any other specifically 
enumerated evidence which meets this element) and (3) 
evidence showing that a claimant meets net worth requirements 
and that the claimant's income does not exceed the maximum 
set by law.  (Essentially summarizing the language of 
38 C.F.R. § 3.3(a)(3)).

The March 8, 2004, letter also explained that in order to be 
eligible for certain VA benefits, a service member who 
initially enters service after September 7, 1980, must 
perform a "minimum active-duty requirement;" either 24 
months of continuous active duty or the full period, at least 
90 days, for which the service member was called or ordered 
to active duty.  (Essentially summarizing the language of 
38 C.F.R. § 3.12a).  

In June 2004, the RO denied the claim for pension benefits, 
explaining that the appellant did not have any wartime 
service.

The appellant presented testimony at Board hearing held in 
May 2007.  The appellant testified that he believed that he 
deserved the pension benefits sought based on his service.  
He indicated that a January 2004 letter from the RO referred 
to him as a veteran of the Vietnam Era.  He maintained that 
the provisions of 38 C.F.R. § 3.312a were not applicable to 
his case because he enlisted before 1980.

Legal Analysis

The appellant contends that he had a period of active duty 
during the Vietnam Era that was in excess of 90 days and that 
therefore he should be considered a wartime veteran for VA 
pension purposes.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran 
who served during a period of war who is permanently and 
totally disabled from nonservice-connected disability that 
was not the result of his willful misconduct.  All veterans 
who are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  38 C.F.R. § 4.17 
(2006).

A veteran meets the service requirements if such veteran 
served in the active military, naval, or air service (1) for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3 (2006).

For veteran's who served on active duty in the Republic of 
Vietnam, recognized service during the Vietnam Era (War) 
extends from a period beginning on February 28, 1961, and 
ending on May 7, 1975.  For veterans who did not serve in the 
Republic of Vietnam, recognized service during the Vietnam 
Era (War) extends from a period beginning on August 5, 1964, 
and ending on May 7, 1975.  38 C.F.R. § 3.2(f) (2006).
Under the provisions of 38 C.F.R. § 3.12a, in order to be 
eligible for certain VA benefits, a service member who 
initially enters service after September 7, 1980, must 
perform a "minimum active-duty requirement;" either 24 
months of continuous active duty or the full period for which 
the service member was called or ordered to active duty.  An 
exception may be granted if the service member was discharged 
or released because of an early out or hardship (10 U.S.C.A. 
§§ 1171 or 1173); or a service-connected disability directly 
due to service; or the existence of a compensable service-
connected disability.  38 U.S.C.A. § 5303A; 38 C.F.R. 
§ 3.12a.

Essentially, in the overall framework, in order to be 
eligible for VA nonservice-connected disability pension 
benefits, a service member must serve 90 days or more during 
a period of war and, in the case of a veteran who enters 
service after September 7, 1980, serve 24 months of 
continuous active duty or the full period for which the 
service member was called or ordered to active duty.  38 
U.S.C.A. § 5303A (b)(1).  Notwithstanding any other provision 
of the law, any requirement for eligibility for or 
entitlement to any benefits under title 38 United States 
Code, or any other law administered by VA that is based on 
the length of active duty served by a person who initially 
enters such service after September 7, 1980, is governed by 
the requirements set forth under 38 U.S.C.A. § 5303A.  

However, these basic eligibility requirements do not apply if 
a service member was discharged or released from active duty 
because of an early out or hardship (10 U.S.C. § 1171 or § 
1173); or if a service member was discharged or released from 
active duty because of a disability incurred or aggravated in 
the line of duty; or for a service member who currently has a 
compensable service-connected disability; or for a number of 
other reasons, each requiring performance of active duty.  
38 U.S.C.A. § 5303A (b)(3) (A)-(F).

The threshold question that must be resolved in this appeal 
is whether the appellant can be recognized as a "veteran", 
as defined by VA laws and regulations, for nonservice-
connected pension purposes.  In the present case, the service 
personnel records as well as other official documentation of 
record verify that the appellant served with various state 
ARNG units from April 30, 1974, and June 18, 1986, including 
a period of ACDUTRA in excess of 90 days, extending from July 
5, 1974, to November 4, 1974, during the Vietnam era.  
However, there is no evidence of record, to include service 
personnel records, DD Forms 214, or other official 
documentation which indicates that the appellant ever served 
on active duty, during wartime or otherwise, between April 
1974 and June 1986, or at any other time.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  ).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2006).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10) (West 
2002). 

The appellant primarily maintains that his period of service 
from July 5, 1974, to November 4, 1974, was both in excess of 
90 days and was during the Vietnam era; which he believes 
warrants the benefits sought.  Similarly, he argues that the 
provisions of 38 C.F.R. § 3.12a are not applicable to this 
period of service.  

Official service records verify a period of ACDUTRA for the 
entirety of the period extending from July 5, 1974, to 
November 4, 1974.  ACDUTRA is specifically exempted from the 
definition of active duty.  38 C.F.R. § 3.6(b)(1) (2006).  
Additionally, the evidence does not show that the appellant 
was released from any of his periods of ARNG service due to a 
service-connected disability, or that he has a service-
connected disability.

As pointed out by the appellant, the record does contain a 
rating action dated on January 8, 2004, issued to the him 
which stated in the "Introduction" that he was a veteran of 
the Vietnam Era who served with the U.S. Army from July 5, 
1974, to November 4, 1974.  It is regrettable that the 
aforementioned language used was inaccurate, causing the 
appellant some confusion as to his status for VA purposes.  
However, as explained by the VA RO later in the body of that 
rating decision, the period of service from July 5, 1974, to 
November 4, 1974, was verified by official sources as 
ACDUTRA.  As that rating decision did not pertain to a 
pension claim, those applicable laws and regulations were not 
provided for the appellant in that decision, nor was his 
service/status further discussed.  

The appellant also mentioned receiving a March 2004 duty to 
assist letter from VA which led him to believe that he was 
eligible for pension benefits.  The letter clearly indicated 
that to be eligible for pension benefits, three elements must 
all be shown: (1) evidence of qualifying active duty service 
(at least 90 days of active duty, one day of which was during 
a period of war); (2) evidence of permanent disability 
precluding employment (or a showing of any other specifically 
enumerated evidence which meets this element); and (3) the 
evidence must show that a claimant meets net worth 
requirements and that the claimant's income does not exceed 
the maximum set by law.  A review of that letter reveals that 
the RO advised the appellant therein that based on his own 
reports, it appeared that his income and net worth was 
qualifying for pension purposes; i.e., that he likely met one 
of three elements required to be met to warrant the grant of 
non-service connected pension benefits.  The RO made no 
comments or findings regarding the other two required 
elements and did not indicate that the appellant had 
established eligibility for pension benefits.  

A review of the appellant's testimony suggests that he 
believes that the period of service from July to November 
1974 (or possibly even some other period of his service) 
would have qualified him for pension benefits inasmuch as it 
represents service in excess of 90 days, but for the 
"additional" time of service requirements pursuant to 
38 C.F.R. § 3.12a, and argues that the provisions of 
38 C.F.R. § 3.12a should not be applied to his claim.  

It appears that the appellant has misunderstood the legal 
provisions of 38 C.F.R. § 3.12a and 38 U.S.C.A. § 5303A.  
Initially, this "minimum active-duty requirement" is only 
applicable to service members who initially enter service 
after September 7, 1980, and therefore the regulation is 
immaterial and inapplicable to consideration of the pension 
claim relative to the appellant's period of ACDUTRA in 1974.  
Moreover, in his case, the provisions of 38 C.F.R. § 3.12a 
are again inapplicable to the claim as the appellant: (1) did 
not serve on active duty at any time from 1974 to 1986, and 
specifically, did not serve after September 7, 1980, for the 
required minimum active duty period (24 months of continuous 
active duty or the full period for which the person was 
called or ordered to active duty), and (2) did not meet any 
of the enumerated exceptions existing under 38 U.S.C.A. 
§ 5303A, including discharge or release from active duty 
because of a disability incurred or aggravated in line of 
duty.  The Board further notes that he was not discharged 
under 10 U.S.C. § 1171 or § 1173, and he does not currently 
have a compensable service-connected disability.  

Official military sources have not verified any active duty 
service for the appellant.  The record reflects that the 
appellant served honorably with several state ARNG units, 
reported for his periods of ACDUTRA as ordered, and was 
potentially subject to active duty call-up.  The Board 
emphasizes, however, that it is not free to disregard 
governing laws and regulations that define active duty.  
Service verification acknowledges the dates the appellant 
reports serving in the ARNG, but clearly and unequivocally 
certifies no active duty service.  The Board must accept the 
service department's determinations.  See 38 C.F.R. § 3.203 
(2006); see also Venturella v. Gober, 10 Vet. App. 340, 341-
342 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
Board has no equitable powers to do otherwise.

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension.  See 
Laruan v. West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must make a decision based on the evidence of 
record.  The evidence in this case does not support a finding 
that the veteran had active wartime service as required by 38 
U.S.C. 1521.  While the Board does not intend to disparage 
the appellant's ARNG service to his country, the Board is 
specifically prohibited from granting benefits that are not 
authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  As there is no 
authorization under law and regulation to grant the benefit 
claimed by the appellant, the Board is forced to deny his 
claim.  Therefore, as a matter of law and regulation, the 
appellant is not eligible to receive a VA nonservice-
connected disability pension.  His appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Basic eligibility for non-service-connected VA pension 
benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


